DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Analysis, Claim Rejections - 35 USC § 112 & Claim Objections
Regarding claim 8, the Examiner notes that the recited “second heatsink” is not necessarily a heatsink formed by executing the same steps as those claimed to form “the heatsink”. The claim only requires the act of locating (interpreted as the same as “placing” or “disposing” ) the recited “second heatsink”, regardless of how the second heatsink is made. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the dependent claim recites that it is “The method of Claim 1 further comprising ... rising the heatsink with an acid to remove excess calcium carbonate...”. A same-worded limitation appears in parent claim 1. As the dependent claims “further comprises”, i.e. includes additional steps alongside the imported steps of claim 1, it is unclear if claim 6 requires two steps of rinsing the heat sink with acid, or if the recitation in claim 6 is a redundancy, especially when the “rinsing...” step of recited in claim 6 is not required to occur after the “locating...” step. 

Claims 1 – 8 are objected to because of the following informalities:  as presented, the claims contain bullet point dots as a form of indentation.  Applicant is advised that as required by 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, not by bullet point indentations. Appropriate correction is required.

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
Claims 1 – 5 and 7 – 8 would be allowable once their objections are resolved. The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach and does not reasonably suggest a method for fabricating a dermal heatsink comprising [emphasis added]:

fabricating a substrate defining:
an interior surface;
an exterior surface opposite the interior surface; and
an open network of pores extending between the interior surface and the exterior surface;
activating surfaces of the substrate and walls of the open network of pores;
applying a coating over the substrate to form a heatsink, the coating comprising a porous, hydrophilic material and defining a void network;
removing an excess of the coating from the substrate to clear blockages within the open network of pores by the coating;
hydrating the heatsink during a curing period; and
heating the heatsink during the curing period to increase porosity of the coating applied over surfaces of the substrate; and
rinsing the heatsink with an acid to decarbonate the coating along walls of the open network of pores in the substrate.

The closest prior art to the claimed subject matter are:
Kanda et al. JP 2011111644 A (hereafter “Kanda”, machine translation provided)
	Kanda is directed to a hydrophilic metal foam body and a method of making the metal foam body. Kanda disclose a method that maps to the steps of: said fabricating a substrate ([0008], [0020] – [0030]); and said applying of a coating ([0035], [0039]). However, Kanda does not teach and does not reasonably suggest the said hydrating step, said heating step and said rinsing step. 
Thomson US 7,048,966 (hereafter “Thomson”)
Thomson is directed to a foam composite and method of making the foam composite, wherein a porous hydrophobic open cell scaffold is coated with a substantially hydrophilic foam material (Abstract). Thomson’s disclosed method includes a step of fabricating a hydrophobic polyurethane scaffold [substrate, reading on said fabricating step] (col 5 lines 55 – 67, col 6 lines 59 – 67); said activating step of the surfaces (col 8 lines 1 – 15); said application of a hydrophilic coating (col 9 line 60 – col 10 line 65; Fig. 5); said hydrating, curing and heating (col 16 lines 45 – 55). However, Thomson does not teach or fairly suggest a rinsing with an acid to decarbonate. Furthermore, Thomson is not directed to a heat sink, and no motivation to combine with the other prior art of record. 
Chapman et al. US 2015/0251335 A1 (hereafter “Chapman”)
Chapman is directed to a ceramic honeycomb structure and a method of making the structure (Abstract), the method comprising: said fabrication of a substrate ([0031]); said coating over the substrate with a cement in particular (see instant claim 3) ([0034] – [0035]). However, Chapman does not expressly disclose that their method may be used to create heat sinks and does not reasonably teach or fairly suggest the other steps of the claimed method. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717